DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 23-26 and 32-43 (renumbered as claims 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 23-26 and 32-43 (renumbered as claims 1-16) are allowed in light of the Applicants arguments and in light of the prior art made of record.
Meanwhile, the closest prior art made of record, Hsu and Sanguinetti  failed to disclose the newly amended claim language of “update the stored data based on the edited data received from the external electronic device, wherein the external electronic device is configured to: receive the data related to the first SMS application from the electronic device, generate the edited data by editing the data related to the first SMS application transmitted from the electronic device, wherein the editing is done using a second SMS application stored on the external electronic device, and-2-Serial No: 15/716,678Docket No: 5004-1-343CON2Reply to Office Action of: November 6, 2020Amendment Dated: February 3, 2021 transmit the edited data to the electronic device” IN COMBINATION with the language recited within the independent claims.
The dependent claims being definite further limiting and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090047983 discloses functions that may be performed for each message, for example editing, saving, and sending of new messages, or viewing, replying to, saving, removing, re-sending and forwarding incoming messages, are provided on a single message, single addressee, single task basis, and known user interfaces (UI's) for processing SMS and SMS-like messages are designed in accordance with this.
US 20090198772 discloses a data synchronization method for more than three networked devices including at least one client and one server for efficiently synchronizing data among multiple devices.
US 20050203905 discloses Method of synchronizing data between server and user terminal.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 15, 2021